The Honorable Patrick Henry Hayes State Representative P.O. Box 5578 North Little Rock, AR 72119
Dear Representative Hayes:
This is in response to your request for an opinion concerning the legality of a proposed ordinance of the city of Maumelle which would create a traffic and parking committee to impose traffic and automobile control restrictions.  In my opinion, the creation of the committee creates no problems under State law, but the ordinance itself contains some problematic provisions.
Under A.C.A. 14-47-131, the board of directors of a city employing a city manager form of government may by ordinance "create any new municipal departments, offices, employments, boards, authorities, commissions, and agencies. . . ."  he board constitutes the "[s]upreme legislative and executive body of the city."14-47-109.  There is no statutory provision limiting the board's authority to delegate its powers to commissions created by ordinance. Obviously this statutory scheme requires action by a majority of that city board.  Additionally, it appears that the ordinance in question does not violate Art. 4, 2 of the Arkansas Constitution providing for separation of powers because sufficient guidelines are given to the committee governing its authority. McArthur v. Smallwood, 225 Ark. 328, 281 S.W.2d 428 (1955).  The creation of and powers vested in the committee thus present no problem under state law.
Other specific provisions of the ordinance, however, are contrary to state law. Specifically, the fines for violations found in section 5 of the ordinance are contrary to the fines set out in A.C.A. 27-15-305 and 27-51-102.  Additionally, the provisions of section 4 of the ordinance and the traffic signs erected pursuant to it, must be in compliance with A.C.A. 27-52-101, et seq.
It is the intent of the Highway and Transportation Act of 1977 (A.C.A. 27-1-102) that local governments coordinate their transportation efforts with the State Highway and Transportation Department.  That agency must be informed of the plans of the local committee, and its review is required for any proposals affecting state highways.  All future restrictions or regulations adopted by the committee should also be consistent with Title 27 of the Arkansas Code.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.